DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed June 1, 2021 has been entered. Claims 1, 5, 7-9, and 15 are pending. Claim 1 has been amended. Claims 3, 6, 14 and 16-17 have been canceled. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2013/0011885 A1; Jan. 10, 2013) in view of Abbas et al. (US 2006/0251764 A1; Nov. 9, 2006), Griggs et al. (US Patent No. 5,211,811; May 18, 1993) and Bender (US Patent No. 4,136,207; Jan. 23, 1979). 
Regarding claims 1 and 5, Binder discloses a process for preparing a feed for ruminants ([0015], [0017] and [0038]), wherein lignocellulosic material is combined with a liquid (e.g. water) to give a pulp ([0030]). The pulp is then subjected to a dewatering process, or solid-liquid separation, using a filter press ([0035]), which is the same as the 
Binder teaches drying the pulp to result in a water content of 10% or less ([0035]), thus falling within the claimed range of 15% or less and further preparing a feed for ruminants containing the dried pulp ([0015], [0017] and [0038]). Therefore, Binder teaches that the prepared feedstuff has a water content falling within the claimed range of 15% by mass or less as Binder teaches drying the pulp to a water content of 10% or less and preparing a feed from the fried pulp. 
While Binder discloses suspending the lignocellulosic material in water (e.g. an aqueous solution) to give a pulp, Binder fails to specifically teach that the aqueous solution is an aqueous alkaline solution and instead uses an acid solution. 
Abbas discloses a process for the production of animal feed, wherein lignocellulosic material can be pretreated by a variety of ways to produce the animal feed. Abbas discloses that the lignocellulosic material can be suspended in an alkaline solution in order to help degrade the fibrous plant material. Abbas further teaches that an acid treatment can be used to reduce the crystallinity and break down the polysaccharides in the lignocellulosic material. Abbas further teaches that these treatments can be used in various combinations ([0014] and [0042]).
As Abbas discloses that it is known in the art to prepare animal feed from lignocellulosic material, like Binder, and discloses that the lignocellulosic material is pretreated by a variety of ways depending on the desired breakdown in the material (e.g. fibrous degradation using an alkaline solution and polysaccharide breakdown using an acid solution), it would have been obvious to have the lignocellulosic material 
Binder discloses preparing a feed for ruminants using a lignocellulosic material as described above, but fails to teach the pulp being an oxygen delignified kraft pulp.
Griggs discloses a method for treating lignocellulosic material derived from a hardwood source to increase digestibility and not be toxic to humans and animals (col 3 lines 60-68), wherein the method comprises treating hardwood pulp with a kraft pulping process and an oxygen delignification process (col 6 lines 5-45). 
As Griggs discloses that such process provides a pulp that has increased digestibility and is less toxic to humans and animals, it would have been obvious to one of ordinary skill in the art to use an oxygen delignified kraft pulp as taught by Griggs in the process of Binder. This is a simple substitution of one known lignocellulose material for another to yield the predictable result of providing a suitable feed for ruminants. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. 
Griggs further teaches that the oxygen delignification steps decreases the K No., or kappa number, to about 7 to 10 for softwood pulp and about 5 to 8 for hardwood pulp (col 6 lines 33-43), thus falling within the claimed range of 5 to 15. Therefore, using an 
With respect the preparing the feedstuff containing the pulp, wherein the feedstuff is not molded, Binder discloses that the feedstuff is preferably pelletized ([0017]). 
Bender discloses a process of treating lignocellulose materials to produce ruminant feed, wherein the ruminant feed is fed to animals in the same form as it exits from the digester (col 8 lines 10-15). Therefore, Bender does not disclose that the ruminant feed is molded. Bender further teaches that such form for feeding to animals is desirable from the point of view of animal acceptability (col 6 lines 20-25). 
As Binder discloses that the feed is “preferably” pelletized, but not that it has to be, and Bender discloses that it is known in the art to feed an animal feed that is not molded or pelletized from a similar process as Binder, it would have been obvious to one of ordinary skill in the art to not mold or pelletize the ruminant feed of Binder. Bender discloses that such form of feed is desirable to that animal and therefore the providing the feed of Binder in a non-molded form would predictably be desirable as animal feed based upon what is taught by Bender. 
With respect to the water content of the pulp after the solid-liquid separation, while Binder discloses using a filter press to dewater the pulp as described above, Binder is silent with respect to teaching the water content ranging from 45-80% after it has been processed in a solid-liquid separator.

As Bender discloses that the claimed moisture content is suitable as a feed for animals, it would have been obvious to one of ordinary skill in the art to vary the processing parameters of the solid-liquid separation in Binder. The water content will vary depending on the length of time in the filter press. The longer amount of time of the filter press will result in a drier pulp having a lower moisture content and therefore it is obvious to one of ordinary skill in the art to vary the processing parameters of the solid-liquid separation process to arrive at a similar moisture content as taught by Bender, which is known to be suitable for ruminant feed. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 7, Binder discloses solid-liquid separation using a filter press to dewater the pulp to a level suitable for animal feed, but fails to teaches multiple stages of solid-liquid separation in the solid-liquid separator. 
It would have been obvious to have the pulp of Binder dewatered in multiple stages in order to achieve a desired water content. Multiple stages of dewatering will result in a drier product which is obvious and expected. As stated in MPEP 2144.04: 
Regarding claim 8, as stated above, it would have been obvious to dewater the pulp of Binder in multiple stages. With respect to the claimed water content of 50 to 75% after the first stage, it would have been obvious to one of ordinary skill in the art to vary the processing parameters of the solid-liquid separation, such as length of time in the solid-liquid separator, to result in a desired water content after the first stage. Processing the pulp in the separator for a longer amount of time will result in a drier product and therefore it would have been obvious to one of ordinary skill in the art to vary. 
Further, as Bender discloses a similar process as Binder and further teaches that the product of the process is an animal feed having 55.56% moisture, thus falling within the claimed range of 45-80%.
As Bender discloses that the claimed moisture content is suitable as a feed for animals, it would have been obvious to one of ordinary skill in the art to vary the processing parameters of the solid-liquid separation in Binder. The water content will vary depending on the length of time in the filter press. The longer amount of time of the filter press will result in a drier pulp having a lower moisture content and therefore it is obvious to one of ordinary skill in the art to vary the processing parameters of the solid-liquid separation process to arrive at a similar moisture content as taught by Bender, which is known to be suitable for ruminant feed. 
 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2013/0011885 A1; Jan. 10, 2013), Abbas et al. (US 2006/0251764 A1; Nov. 9, 2006), Griggs et al. (US Patent No. 5,211,811; May 18, 1993) and Bender (US Patent No. 4,136,207; Jan. 23, 1979) as applied to claim 1 above, and further in view of Douglas et al. (US 2014/0345818 A1; Nov. 27, 2014).
Regarding claim 9, Binder discloses solid-liquid separation using a solid-liquid separator ([0035]), but fails to using a paper machine or a pulp machine. 
Douglas teaches a method for manufacturing lignocellulosic material wherein wet lignocellulosic material is processed in a paper machine to separate the solids from the liquid ([0045] and [0046]). 
As both Binder and Douglas teach using a solid-liquid separator for dewatering lignocellulosic material, it would have been obvious to use a paper machine as taught by Douglas in the process of Binder. This is a simple substitution of one known solid-liquid separation machine for another. Both Binder and Douglas are directed to methods for processing lignocellulosic materials. Douglas teaches that treated lignocellulose can . 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. (US 2013/0011885 A1; Jan. 10, 2013), Abbas et al. (US 2006/0251764 A1; Nov. 9, 2006), Griggs et al. (US Patent No. 5,211,811; May 18, 1993) and Bender (US Patent No. 4,136,207; Jan. 23, 1979) as applied to claim 1 above, and further in view of Akhtar et al. (US 2009/0194243 A1; August 6, 2009).
Regarding claim 15, the prior art as described above discloses treating lignocellulosic material, wherein the material is a hardwood material, but fails to teach that the hardwood is eucalyptus.
Akhtar also discloses a method of treating lignocellulosic material to create pulp, which is the same as the prior art above ([0012]). Akhtar further teaches that the pulp source can be eucalyptus ([0067]). 
It would have been obvious to one of ordinary skill in the art to use eucalyptus as the hardwood source in Binder and Griggs as described above. Doing so would yield the predictable result of effective producing eucalyptus pulp and would have been obvious depending on the type of pulp source desired. 
This is a simple substitution of one known wood source for another to yield the predictably result of producing a desired pulp and would have been obvious to one of ordinary skill in the art depending on the desired wood source. 


Response to Arguments
Applicant’s amendment has overcome the 112(b) rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 4-5 that one of ordinary skill in the art would not rely upon the teachings of Binder to change an acid reaction condition to a basic condition as required by the claimed method. 
This is not found persuasive in view of the newly applied prior art reference, Abbas. Abbas discloses a process for the production of animal feed, wherein lignocellulosic material can be pretreated by a variety of ways to produce the animal feed. Abbas discloses that the lignocellulosic material can be suspended in an alkaline solution in order to help degrade the fibrous plant material. Abbas further teaches that an acid treatment can be used to reduce the crystallinity and break down the polysaccharides in the lignocellulosic material. Abbas further teaches that these treatments can be used in various combinations ([0014] and [0042]).
As Abbas discloses that it is known in the art to prepare animal feed from lignocellulosic material, like Binder, and discloses that the lignocellulosic material is pretreated by a variety of ways depending on the desired breakdown in the material (e.g. fibrous degradation using an alkaline solution and polysaccharide breakdown using an acid solution), it would have been obvious to have the lignocellulosic material of Binder be suspended in an alkaline solution as taught by Abbas. Doing so would yield the predictably result of ensuring the fibrous plant material of Binder is sufficiently degraded to further produce an animal feed. As Abbas teaches that both an acid and alkaline treatment can be used in combination on the lignocellulosic material, it would have been obvious to apply an alkaline solution to the material and process of Binder to further aid in the breakdown of the material as taught by Abbas. 
All the prior art references are directed towards different methods that are known in the art to treat lignocellulosic material. Abbas teaches why one of ordinary skill would use an alkaline treatment, an acid treatment, or both. Therefore, it is well within the ordinary skill in the art to determine the treatment method for the lignocellulosic material of Binder, and therefore this argument is not convincing. 
Applicant argues on pages 5-6 that it would not have been obvious to substitute the process of Binder with that of Griggs and it would further change the principle operation of Binder.
This is not found persuasive as the examiner is not relying upon the processes to be substituted. Griggs discloses a different type of lignocellulosic material that is known to be useful and therefore as both Binder and Griggs use lignocellulosic material, it would have been obviously to use the lignocellulosic material of Griggs in the process of Binder. Therefore, the examiner is relying upon the substitution of known lignocellulosic materials, and not processes. 
With respect to applicant’s arguments that the combination of Griggs with Binder would change the principle operation of Binder, the examiner notes that this argument is not found persuasive for the same reasons stated above regarding newly applied prior art Abbas, which teaches that it is known in the art to use an alkaline treatment method in order to degrade the fibrous plant material and further that it is known in the art to combine an alkaline treatment with an acid treatment depending on the desired breakdown of the lignocellulosic material.
Applicant has not presented any additional arguments with respect to claims 9 and 15, and therefore they are not found persuasive for the same reasons as stated above. 
For the reasons stated above, the 103 rejections are maintained. 


Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHANIE A COX/Examiner, Art Unit 1791